LATIMER, Judge
(concurring in the result) :
I concur in the result.
I dissented in United States v Jett, 5 USCMA 476, 18 CMR 100, and allied cases, but they have fixed the law of the Court. For that reason I join with the Chief Judge in reversing the finding on the violation of Article 3, Section B, Annex B, Circular No. 48, Headquarters, United States Army Europe, dated February 26, 1954.
I concur with the holding that the provisions of Memorandum Number 12, June 25, 1954, Headquarters 9th Infantry Division, paragraph VI, rendered the confinement illegal.